ACCEPTED
                                                                                                  06-15-00085-CV
                                                                                       SIXTH COURT OF APPEALS
                                                                      12/9/2015   1:02:52 PMTEXARKANA, TEXAS
                                                                                            Velva   L. Price
                                                                                             12/9/2015 4:37:33 PM
                                                                                                 DEBBIE
                                                                                           District      AUTREY
                                                                                                     Clerk
                                                                                                           CLERK
                                                                                          Travis County
                                                                                        D-1-FM-10-003078
                           CAUSE NO. D-1-FM-10-003078                                       Bridget Elliott

IN THE INTEREST OF                               §       IN THE DISTRICT
                                                                     FILEDCOURT
                                                                          IN
                                                                 6th COURT OF APPEALS
                                                 §                 TEXARKANA, TEXAS
E.R.C.                                           §      200TH JUDICIAL
                                                                 12/9/2015DISTRICT
                                                                           4:37:33 PM
                                                 §                   DEBBIE AUTREY
A MINOR CHILD                                    §      TRAVIS COUNTY,   ClerkTEXAS


           RESPONDENT’S FIRST AMENDED NOTICE OF APPEAL

      Notice is hereby given that Respondent, Brandi K Stokes, hereinafter

referred to as “Appellant,” appeals from the Order in Suit to Modify Parent-Child

Relationship signed by District Judge Timothy Sulak on December 9, 2015, in its

entirety, any subsequent adverse rulings, all adverse interlocutory rulings, all

adverse post-trial rulings, and Section 1.3 of the Local Rules of Civil Procedure

and Rules of Decorum for the Districts Courts of Travis County (“Travis County

Local Rules”) effective on June 2, 2014.

I.    Notice of Appeal

      A.     Identify the trial court and state the case's trial court number and

             style.

                      This is an appeal from the District Court, 200 th Judicial District,

             Travis County; In the Interest of E.R.C., A Minor Child; Cause No.

             D-1-FM-10-003078.

      B.     State the date of the judgment or order appealed from.




                                        Page 1 of 6
               a.     The Order in Suit to Modify Parent-Child Relationship

                      rendered on July 22, 2015, and signed on December 9, 2015, by

                      Judge Timothy Sulak is appealed in its entirety.

               b.     The Interlocutory Ruling rendered on July 20, 2015, by Judge

                      Timothy Sulak denying Respondent’s First Amended Motion to

                      Exclude Evidenced is appealed in its entirety.

               c.     The following Interlocutory Order rendered on July 17, 2015,

                      by Judge Timothy Sulak and signed on July 17, 2015, is

                      appealed in its entirety: Order Regarding Psychiatric Evaluation

                      Report.

               d.     The following Interlocutory Order rendered on February 2,

                      2015, by Judge Leonard Saenz and signed on February 2, 2015,

                      is appealed in its entirety: Order Appointing Guardian Ad

                      Litem.

               e.     The following Interlocutory Order rendered on February 2,

                      2015, by Judge Leonard Saenz and signed on February 17,

                      2015, is appealed in its entirety: Temporary Orders In Suit to

                      Modify Parent-Child Relationship.1



1
  The written order indicates that the hearing was held on February 5, 2015. That indication is a
typographical error. The hearing was held on February 2, 2015.
                                           Page 2 of 6
f.   The following Interlocutory Order rendered on June 1, 2015, by

     Judge Stephen Yelenosky and signed on June 2, 2015, is

     appealed in its entirety: Order on Motion for Protective Order.

g.   The following Interlocutory Orders rendered on June 1, 2015,

     by Judge Stephen Yelenosky and signed on June 3, 2015, are

     appealed in their entirety: Order on Petitioner’s Second

     Amended Motion for Sanctions and Order on Respondent’s

     Request for DNA Testing.

h.   The following Interlocutory Orders rendered on June 7, 2015,

     by Judge Stephen Yelenosky and signed on June 3, 2015, are

     appealed in their entirety: Order on Petitioner’s Second

     Amended Motion for Sanctions and Order on Respondent’s

     Request for DNA Testing.

i.   The following Interlocutory Order rendered on or about

     November 19, 2015, by Judge James “Jimmy” Carroll and

     signed on or about November 19, 2015, are appealed in their

     entirety: Order Denying Motion to Disqualify or Recuse.

j.   The following Interlocutory Orders rendered on December 9,

     2015, by Judge Tim Sulak and signed on or about December 9,




                      Page 3 of 6
                       2015, is appealed in their entirety: Respondent’s First Amended

                       Motion for New Trial.

               k.      The following Post-Trial Order rendered on December 9, 2015:

                       Motion to Stay Final Judgement Pending Appeal.

               l.      The following excerpt from Section 1.3 of the Travis County

                       Local Rules is appealed: “Any Judge May Conduct Hearing.

                       The District Clerk will file cases by distributing them equally,

                       on a rotating basis, among the District Courts. However,

                       hearings are assigned to available judges without regard to the

                       court in which the case is filed. For all matters, therefore, the

                       District Court identified in the style of the case does not mean

                       the judge of that court will conduct the hearing. Unless a case is

                       specially assigned to a particular judge, pursuant to these rules,

                       each hearing in a case may be heard by any judge. For non-jury

                       cases on the Short Central Docket, the Court Administrator

                       assigns the hearings to available judges. For all other matters,

                       the judge calling the docket assigns the hearings.”2

       C.      State that the party desires to appeal.
2
  Appellant contends that this provision of the local rules violates the due process clauses of both
the US and Texas Constitutions. Additionally, this procedure invites forum shopping and
weakens judicial accountability for professional misconduct of court-appointed experts, as no
individual District Judge can reasonably be held accountable when a case is mishandled over the
course of multiple hearings.
                                            Page 4 of 6
                    Appellant, Brandi K Stokes, desires to appeal.

      D.      State the court to which the appeal is taken.

                    This appeal is being taken to the 6th Court of Appeals, whose

              mailing address is 100 N. State Line Ave., Ste. 20 Texarkana, Texas

              75501.

      E.      State the name of each party filing the notice.

                    Brandi K Stokes

      F.      This is not an accelerated appeal.

      G.      This is not a restricted appeal.

      H.      An objection to Appellant’s Affidavit of Indigency (Inability to Pay

              Cost) was sustained on August 7, 2015, by Judge Lora Livingston.

II.        Additional Notice

           At the filing of this Notice of Appeal, the following items of business

were outstanding in this case and any adverse rulings or actions on these items

are appealed: Respondent’s First Amended Request for Findings of Facts and

Conclusions of Law has been issued for all appealed rulings and orders.


                                        Respectfully submitted,
                                        Brandi Stokes, P.C.
                                        P.O. Box 301916, Austin, Texas 78703
                                        Tel: (512) 206-0202, Fax: (512) 519-2013

                                        By:__/s/ Brandi K Stokes
                                          Brandi K Stokes, Respondent
                                       Page 5 of 6
                                          State Bar No. 24044940
                                          Pro Se Appellant

                          CERTIFICATE OF SERVICE

        I certify that a true copy of the above was served on all entitled persons in

accordance with the Texas Rules of Civil Procedure on or before December 9,

2015.

                                        /s/ Brandi K Stokes
                                        Brandi K Stokes




                                      Page 6 of 6